Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 18 an d19, the phrase "or similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20030121117A1 (Isenberg).
Regarding claim 2, Isenberg teaches said sponge assembly comprises at least a sponge body (absorbent pad 2, figure 1); 
(figure 1); 
said two sides comprise a first side and a second side (figure 1); 
said two ends comprise a first end and a second end (figure 1); 
said sponge assembly further comprises a logo in said top side of said sponge body (mark 6, figure 1); 
said logo comprises an embossed logo comprises an embossed height (para. 0008 the mark may be embossed, therefore it will have an embossed height); 
said embossed height comprises a distance between a top surface of said top side of said sponge body and a logo surface (figure 1); 
with use, portions of said logo are configured to wear so as to remove or degrade portions of said logo into a worn embossed logoas an indication of an extent of use (mark 6, figure 1 is capable of becoming a worn embossed logo);
 said logo surface is higher than said top side and therefore extends up from said sponge body (mark 6, figure 1 para. 0008 the mark may be embossed, therefore it will have an embossed height); 
Regarding claim 9, Isenberg teaches all the elements addressed in claim 2, it is noted that claims 2 and 9 share most of the same claimed features, therefore the same (mark 6, figure 1 para. 0008 the mark may be debossed, therefore it will have debossed depth).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20030121117A1 (Isenberg) in view of Hortel et al. (US6233771 B1),hereinafter Hortel.
Regarding claim 1, Isenberg teaches said sponge assembly comprises at least a sponge body (absorbent pad 2, figure 1); 
said sponge body comprises a top side, a bottom side, two sides, and two ends; said sponge body further comprises a body height, a body thickness, a body length and a body width (figure 1); 
(figure 1); 
said two ends comprise a first end and a second end (figure 1); 
said sponge assembly further comprises a logo in said top side of said sponge body (mark 6, figure 1); 
said logo comprises an embossed logo comprises an embossed height (para. 0008 the mark may be embossed, therefore it will have an embossed height); 
said embossed height comprises a distance between a top surface of said top side of said sponge body and a logo surface (figure 1); 
with use, portions of said logo are configured to wear so as to remove or degrade portions of said logo into a worn embossed logoas an indication of an extent of use (mark 6, figure 1 is capable of becoming a worn embossed logo due to friction);
 said logo surface is higher than said top side and therefore extends up from said sponge body (mark 6, figure 1 para. 0008 the mark may be embossed, therefore it will have an embossed height).
Additionally regarding claim 1, the recitation “said sponge assembly is manufactured by molding said sponge body including said logo” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg is the same as or makes the product claimed obvious, meeting the limitation of the claim).
However, Isenberg fails to teach said sponge body comprises a curved shape being convex on said top side; said sponge body comprises a curved body height; 
said curved body height comprises a distance to which said top side and/or said bottom side rise up as compared between a point at said two ends and a center axis of said sponge body; said sponge body is configured to have a curved shape rising from said first end to said center axis and falling back down at said second end.
	Hortel teaches a cleaning device can be convex (sponge 205, figures 3 and 4).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the sponge body of Isenberg to have a curved shape. This modification would allow a downward z-directional force to be applied to stained areas (Hortel col 6 lines 47-48).
	Regarding claim 3, Isenberg teaches all the elements addressed in claim 2. 
However, Isenberg fails to teach said sponge body comprises a curved shape being convex on said top side; said sponge body comprises a curved body height; 
said curved body height comprises a distance to which said top side and/or said bottom side rise up as compared between a point at said two ends and a center axis of said 
	Hortel teaches a cleaning device can be convex (sponge 205, figures 3 and 4).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the sponge body of Isenberg to have a curved shape. This modification would allow a downward z-directional force to be applied to stained areas (Hortel col 6 lines 47-48).
	Regarding claim 4, the recitation “sponge assembly is manufactured by molding said sponge body including said logo” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg is the same as or makes the product claimed obvious, meeting the limitation of the claim).
	Regarding claim 5, the recitation “sponge logo is manufactured by laser etching said top side of said sponge body” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg is the same as or makes the product claimed obvious, meeting the limitation of the claim).
	Regarding claim 10, debossed depth comprises 5mm. Isenberg discloses a sponge with a logo that can be debossed (para 008). 
Isenberg is silent as to the dimensions of the depth. However, Applicant has not disclosed that depth of 5mm solves any stated problem or is for any particular purpose. Moreover, it appears that sponge would perform equally well with the sponge’s depth at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention make depth of Isenberg’s debossed depth to be 5mm because the depth of the debossed logo does not appear to provide any unexpected results.
Regarding claim 11, Isenberg teaches all the elements addressed in claim 2. 
However, Isenberg fails to teach said sponge body comprises a curved shape being convex on said top side; said sponge body comprises a curved body height; 
said curved body height comprises a distance to which said top side and/or said bottom side rise up as compared between a point at said two ends and a center axis of said 
	Hortel teaches a cleaning device can be convex (sponge 205, figures 3 and 4).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the sponge body of Isenberg to have a curved shape. This modification would allow a downward z-directional force to be applied to stained areas (Hortel col 6 lines 47-48).
	Regarding claim 12, Isenberg as modified by Hortel teaches said sponge body comprises a curved shape being concave on said bottom side (see Hortel col 6 lines 35-47). 
	Regarding claim 13, the recitation “sponge assembly is manufactured by molding said sponge body including said logo”. (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg is the same as or makes the product claimed obvious, meeting the limitation of the claim).

	Regarding claim 14, the recitation “the sponge logo is manufactured by laser etching said top side of said sponge body” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg is the same as or makes the product claimed obvious, meeting the limitation of the claim).
	Regarding claim 16, Isenberg teaches the logo can be a non-embossed logo, an embossed logo and said debossed logo (para 0008).
	Regarding claim 17, Isenberg discloses a sponge but is silent on the dimensions, however teaches the sponge can be any size or shape (para 0014).
Additionally, Applicant has not disclosed that body width of 70mm and body length of 120 mm solves any stated problem or is for any particular purpose. Moreover, it appears that sponge would perform equally well with the sponge’s body at any dimension. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention make the body of Isenberg’s sponge to have a width of 70mm and length of 120mm to because the body’s dimensions does not appear to provide any unexpected results.
(abstract).
Claims 6-8,15,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Isenberg (US20030121117A1) as applied to claims 2 and 9 above, and further in view of Daveloose et al. (US 20180028036 A1), hereinafter Daveloose .
Regarding claim 6 Isenberg teaches all of elements stated above in claim 2, however fails to teach one or more layers; and said one or more layers comprises an upper layer and a lower layer.
Daveloose teaches a sponge (scrubbing article 10, figure 1) with a multilayered construction (para 0024).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Isenberg to be multilayered as taught in Daveloose. This modification would increase the sponge usefulness and it would allow to be use for wider range of scenarios (summarize Daveloose para 0024). 
Regarding claim 7, the recitation “layer are attached to one another by adhesives, plastic welding, melting, or similar”. (This is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg as modified by Daveloose is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 8, Isenberg as modified by Daveloose teaches sponge (scrubbing article 10, figure 1) that has a layer with silicon (para 0022). 
Regarding claim 15, Isenberg teaches all of elements state above in claim 9, however fails to explicitly teach an abrasive portion being more abrasive than said bottom side of said sponge body; and said bottom side is the more absorbent portion than said top side.
Daveloose teaches one side more abrasive than other (para. 0043), and there is absorbent bottom side (para. 0013, see auxiliary body 15 figure 1). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Isenberg to include abrasive side and absorbent side as taught by Daveloose. This modification would allow the sponge to be use to scrape off dirty particles on wet surfaces. 
Regarding claim 19, Isenberg teaches all of elements stated above in claim 9, however fails to teach one or more layers; and said one or more layers comprises an upper layer and a lower layer and upper layer and said lower layer are attached to one another by adhesives, plastic welding, melting, or similar.
(scrubbing article 10, figure 1) with a multilayered construction (para 0024). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Isenberg to be multilayered as taught by Daveloose. This modification would increase the sponge usefulness and it would allow to be use for wider range of scenarios (summarize Daveloose para 0024). 
Regarding claim 19, the recitation “layers are attached to one another by adhesives, plastic welding, melting, or similar” (this is a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."  In this instance, the product taught by Isenberg as modified by Daveloose is the same as or makes the product claimed obvious, meeting the limitation of the claim).
Regarding claim 20, Isenberg fails to teach said one or more layers comprises said upper layer and said lower layer; and said one or more layers are configured to further comprise a silicon substructure to stiffen and support the given shape of said sponge body.
(scrubbing article 10, figure 1) with a multilayered construction that has silicon within it. (Para 0022, 0024). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the sponge of Isenberg to be multilayered as taught in Daveloose. This modification would increase the sponge usefulness and it would allow to be use for wider range of scenarios (summarize Daveloose para 0024). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brookes-Weiss (US20060185112A1, Dunaway (US1975451A) teaches a cleaning implement with a logo molded on it, Gordon (US20060086017A1) teaches a cleaning article with indicia on it that can be embossed. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723